Title: From Abigail Smith Adams to John Quincy Adams, 28 February 1815
From: Adams, Abigail Smith
To: Adams, John Quincy



My Dear Son
Quincy Feb’ry 28th 1815

Your Letter of Nov’br 23d No 66. came by way of England and reachd me on the 12th of this Month. at the Same time we received the News that a Treaty of peace between America and Great Britain was signed upon the 24th of December. A Blessing I hope. altho ardently desired, was not so soon expected, from the Hostile attitude which Britain had taken, and the nature of her demands, as exhibited in the dispatches.
I rejoice as a Lover of peace, harmony and humanity, that a termination is put to the War, and I rejoice that it has terminated so gloriously for our Country, in the defeat, and discomforture of our Enemies, in their attack upon New orleans. a portion of our Country, which they flatterd themselves; would be an easy conquest. This War, has created Gen’lls and would soon have made Armies, too formidable for our Enemies, and perhaps dangerous to ourselves. as it has closed, it has instructed us, that we can defend ourselves against the most formidable powers—and conquer both by sea & Land, when insulted beyond forbearance— I hope the rage of foreign conquest, will not ever seize upon Americans. when you read the account of the defence of New orleans, you will at first find it hard to Credit. what is authenticated by the pen of many witnesses; and finally, by the official Letter of Gen’ll Jackson. That While whole British Ranks, the bravest, and most experienced Veterans; were mowed down like a shok of corn before the Reapers; by Hundreds, and even by thousands, only six, or seven, of our troops fell; and about 20 were wounded in the Battle of the 8th of Jan’ry but not one officer.
Well may we adopt the words of the Psalmist, “It is the Lords doings, and it is Wonderous in our Eyes.” We have now fully achived the disgrace attached to us, at the commencement of the war. The distrunction of the Capitol, roused every National feeling, and excited, even in this degenerate State, a determination to expell from us every invader—a Leader to unite them, and a Head to direct them, only was wanting, and those we Should have found, if we had been brought to extremities. why need I recount to you, the causes the motives, the Springs of action, which have been the means of disgracing our native State. they were all in opperation before you left it. they were arraying themselves against the National Government, and your opposition to them, produced your over through; as it had done that of your Fathers. Ephraham is Joined unto Idols the Love of power, is a lust in Man, no charm can tame.
I hope the peace has come in time to Save us from further dishonour.
you complain that mr Boyed carried no Letters from me. the first intimation that I received that mr Boyed was gone out, was a notice in a Paris paper, that he was arrived there. I did not write by the dutch Ship; as I believed the negotiation closed, and that you had returned to St Petersburgh;
I have written you twice this winter and sent my Letters to the Secretary of State, requesting that they might be Sent with the public dispatches. they may be Still there—I have not had any other way to communicate with you, but if you continue abroad, my Heart Sinks at the thought. I hope our intercourse will be more frequent, and Safe—
I need not Say to you, that your Father is near four score, your Mother, three Score and ten. Once their Lives can be of little further Service to the world: and having, not lived for themselves, they cannot complain that their Children have followd their example. yet like old Jacob I have a longing desire, to See my Joseph again.
I have felt very anxious for mrs Adams this Winter, left alone, as she must have been, Since mr and mrs Smith left her. She must have had a dreary winter, and you much anxiety upon her account. If the importence of the Negotiations in which you have been constantly engaged, left you any Space, for private, and domestic concerns, and what duty have you neglected? I beleive your conscience is clear.
You would have been delighted to have seen Johns rosy face; and sparkling Eyes, this morning after the News of peace.His preceptor mr Kemble gave him a Sleigh ride, to pass the day with us, and he was quite elated in describing the turning out of their companies, the Thanksgiving oration upon the occasion by mr Coleman, the illumination which was to take place in Hingham, the dinner and Ball &c no one could more ardently engage in the joy and festivity, of the occasion. the rejoycing has been universal. the News Papers will give you an ample recital of them—at the Same time they will tell you; that we have not obtained any thing by the war, for which it was declared one  ofthem admits, that we have gained what we did not go to war for, that is glory.
I wrote you in Several of my former Letters, that my Dear Caroline was happily married, Since Which, the young Thing of 16 has married a Staid and respectable Gentleman, Johnson by name, who fell in Love with her as she went to School with her Books in her hand, and having made known his wishes, after an acquaintance of about three Months, with the approbation of his parents, and her Mother, they were united. Susan thinks it a little out of the order of Nature, that the youngest Sister should be first married.
Your Brother I presume will write to you, he and his Family are well. there is a vacation now and your Sons both here.
George is Studying hard to qualify himself to enter colledge this year—I have written you that he is of the Stature of a Man—in my mind and judgment , he is too young for colledge; and a year or two abroad under your inspection, will be more advantage to him, than entering colledge at present, however reluctantly I Shall feel to part with him, and with John, I Shall consider it for their benifit, and as in all former instances yeald.
I Shall write to you again in the course of a few days. I am as ever your affectionate / Mother
Abigail Adams